DETAILED ACTION

Double Patenting
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 11, and 13 of copending Application No. 15/782,093 in view of Coupland (US PG Pub. No. 2017/0348676).
Although the claims at issue are not identical, they are not patentably distinct from each other because the product(s) of claims 1, 6, 7, 11, and 13 of the copending application includes or renders obvious due to overlapping numerical ranges (see MPEP 2144.05) each feature recited in instant claims with the exceptions of the copending application not claiming an ancillary component, as instantly claimed, or claiming an oxide layer thickness.  However, as evidenced by its claim 14, the copending application's product is formed by a method including sintering or, alternatively, it would have been obvious to make the product by sintering because claim 14 teaches that sintering is used to make such a product.  It further would have been obvious to one of ordinary skill in the art to include 0.05 to 5 wt. % of CuO in copending claims' porous material in order to improve the sintering of the structure, thereby improving its strength, as taught by Coupland (par. 18).  The instantly claimed ancillary component content is obvious in view of Coupland.  See MPEP 2144.05.  Being made of substantially the same composition and with substantially the same procedures, at least some of the ancillary component in the product rendered obvious by the copending claims and Coupland is expected to form a solid solution with the cristobalite of the oxide films.  Additionally, as no criticality is established, the recited thickness is a prima facie obvious selection of dimension that does not define the claimed product over the copending claims.  See MPEP 2144.04. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
	The meaning of claim 1 is unclear because it recites "a binding material…wherein at least one of copper and nickel is contained as an ancillary component, said ancillary component forms a solid solution with the cristobalite of said oxide films, and CeO2 is further contained".  The meaning of this limitation is unclear because it is unclear if the CeO2 is required to be part of the binding material, part of the solid solution, or part of both phases.  For the sake of compact prosecution, the recited CeO2 is interpreted herein as being required to be part of the binding material 

	Claims 2-6 are also rejected under 35 U.S.C. 112(b) because they depend from claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US PG Pub. No. 2015/0259254) in view of Coupland (US PG Pub. No. 2017/0348676) and, optionally, Furukawa (US PG Pub. No. 2006/0003889).   
Regarding claims 1, 2, 4, and 6, Ichikawa teaches a honeycomb structure (100, i.e. "cell structure") having an interior partitioned into many cells by partition walls that is made of a porous ceramic material comprising SiC particles (i.e. an aggregate) bound together in a state where pores are provided therein by a binding material containing cordierite (Abstract; par. 22, 56, 71-73, 77, 81, 83; Fig. 1).  
The teachings of Ichikawa differ from the current invention in that the porous material is not taught to comprise both CeO2 and one of the recited ancillary components in the recited quantity.  However, Ichikawa does teach sintering the material, teaches that a sintering aid may be included in the product, and uses CeO2 as the sintering aid in exemplary products (par. 56, 91; Table 1). Accordingly, it would have been obvious to one of ordinary skill in the art to use CeO2 as a sintering aid in Ichikawa's ceramic because Ichikawa teaches to use a sintering aid and teaches/demonstrates that CeO2 is appropriate and useful in aiding in sintering of his disclosed ceramic material.  Coupland further teaches including 0.5 to 5 wt. % of a sintering aid such as copper oxide in a ceramic composition, which may include cordierite, related metal/metalloid oxides, and/or silicon carbide, used to form a sintered product, such as a honeycomb, in order to aid in sintering and increase the strength of the formed product (par. 18, 26).  Coupland teaches that such products are preferably sintered at a temperature in the range of 800 to 1800 ºC (par. 24), which overlaps the preferred sintering temperature range, 1400 to 1460 ºC, taught by Ichikawa (Coupland, par. 24; Ichikawa, par. 83).  Accordingly, it would have been obvious to one of ordinary skill in the art to include 0.5 to 5 wt. % CuO in Ichikawa's ceramic material in order to further aid in sintering and to improve strength.  The instantly claimed ancillary component content is obvious in view of Coupland.  See MPEP 2144.05.  Additionally, and to the extent that CeO2 and CuO might be considered equivalents, it is noted that it would have been obvious to one of ordinary skill in the art to combine the CuO sintering aid with a CeO2 sintering aid in Ichikawa's ceramic because it is prima facie obvious to combine equivalents known for the same purpose to form a third component/composition intended for the same purpose. See MPEP 2144.06. 
The teachings of Ichikawa might be considered to differ from the current invention in that the SiC particles are not taught to be covered with cristobalite-containing oxide films of a particular thickness.  However, Ichikawa does teach to subject the honeycomb structure to an oxidizing treatment for 1 to 20 hours in an atmosphere that may include water vapor at 1100 to 1400 ºC in order to improve durability (par. 83).  As such, it would have been obvious to one of ordinary skill in the art to treat the prior art material and structure with an oxidizing treatment as disclosed in order to improve durability.  Applicant's specification teaches that an oxidizing treatment including subjecting a ceramic structure to a water vapor-containing atmosphere at 1150 to 1300 ºC for 1 to 20 hours causes cristobalite-containing oxide films to form on the SiC particles in the ceramic (Applicant's Specification, par. 3, 23, 53, 54).  Therefore, as evidenced by Applicant's specification, Ichikawa's oxidizing treatment renders obvious a treatment that forms oxide films, including cristobalite-containing oxide films, on the surfaces of SiC particles and the surfaces of the SiC particles in the prior art treated honeycomb are expected to include cristobalite-containing oxide films. 
Ichikawa also teaches that the disclosed honeycomb structure is intended to be used as a catalyst carrier (par. 63).  Furukawa further teaches a porous ceramic material including SiC particles whose surfaces are at least partly coated with cristobalite (par. 34, 39, 41).  The coating can be easily formed and carried stably, and prevents a loaded catalyst from being absorbed and diffused, thereby maintaining its activity over a longer period (par. 34, 39, 41, 63, 64).  Furukawa also teaches that honeycombs formed with SiC and the cristobalite coating offer superior oxidation resistance (par. 33).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the surfaces of the SiC particles in the prior art porous honeycomb structure to be at least partly coated with cristobalite (i.e. "oxide films") in order to prevent a loaded catalyst from being absorbed and diffused, thereby maintaining its activity over a longer period and to provide the structure with superior oxidation resistance. 
Although the cited prior art also do not discuss whether or not the CuO ancillary component would form solid solution with the cristobalite, as discussed above, the product of the prior art is made from SiC, a cordierite binding material, and CuO, and is treated to an oxidizing treatment similar to what is used to form the claimed product.  Ichikawa also teaches that his product is sintered at a temperature in the range of 1400 to 1460 ºC.  (par. 83), which falls within the preferred range of the instant disclosure (Applicant's published application, par. 59).  As such, at least some (i.e. likely a similar amount to that of the claimed invention) of the CuO in the prior art product is expected to form a solid solution with at least some of the cristobalite from the prior art oxide films. 

Regarding claim 3, the teachings of the cited prior art differ from the current invention in that the thickness of the oxide films is not disclosed.  However, as no criticality has been shown, the recited film thickness is a prima facie obvious selection of dimension that does not define the claimed invention over the prior art. See MPEP 2144.04. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, Coupland, and, optionally, Furukawa, as applied to claim 1 above, and further in view of Izumi (US PG Pub. No. 2014/0370232). 
Regarding claim 5, the teachings of Ichikawa differ from the current invention in that the thermal expansion coefficient of the taught porous material is not disclosed.  However, Ichikawa's product is intended to be used as a filter and catalyst carrier for exhaust purification, which is a high-temperature environment (par. 3, 11, 12).  Izumi further teaches that a porous material for honeycomb structures in exhaust purification preferably has a thermal expansion coefficient of 4.2 ppm/K or less at 40 to 800 ºC in order to prevent deterioration of thermal shock resistance (par. 42).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art porous material to have a thermal expansion coefficient of 4.2 ppm/K or less over the range of 40 to 800 ºC in order to prevent deterioration of thermal shock resistance and because Izumi teaches that such a thermal expansion coefficient range is preferable for ceramic materials used in exhaust purification.  

The rejections of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Izumi in view of Coupland and, optionally, Furukawa are withdrawn in view of Applicant's amendment, filed November 8, 2022.  

Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive or a moot in view of the current rejections. 
Applicant has argued that it would not have been obvious to include CuO as a sintering aid in Ichikawa's ceramic material because Ichikawa already discloses CeO2 as a sintering aid. However, as discussed above, Coupland teaches that inclusion of 0.5 to 5 wt.% increases the strength of a formed ceramic product.  Coupland also teaches to fire ceramics incorporating his sintering aid at temperatures that overlap the range taught by Ichikawa (Coupland, par. 24; Ichikawa, par. 83).  As such, it would have been obvious to include CuO in Ichikawa's composition in order to further aid in sintering and enhance the strength of the formed product.  Furthermore, it would have been obvious to one of ordinary skill in the art to combine the CuO sintering aid with a CeO2 sinter aid in Ichikawa's ceramic because it is prima facie obvious to combine equivalents known for the same purpose to form a third component intended for the same purpose. See MPEP 2144.06. 
Applicant has further argued that the claimed ceramic is also unobvious because the cited prior art does not teach the improved thermal shock and oxidation resistance that is achieved with both CuO and CeO2 are included in a ceramic, as is shown in Tables 1-3 of the instant specification.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, as CeO2 is present in all of the examples and comparative examples, and no examples containing only CuO without CeO2 are presented, it is not clear that the combination of CeO2 with CuO achieves any particular synergistic effect.  The claims (especially claim 1) also are not commensurate in scope with the exemplified ceramics because each exemplified ceramic includes a particular type of aggregate particle, a particular type of binding material, a particular quantity of CeO2, and a particular type (i.e. CuO) and quantity of an ancillary component.  Furthermore, as the content range of the ancillary component recited in dependent claim 2 greatly exceeds that of the exemplary products, criticality of the range has not been shown.  Therefore, Applicant's argument that the beneficial effects of the claimed invention render it unobvious is not persuasive because the claims are not commensurate in scope with the samples purported to demonstrate the beneficial results and because criticality has not been shown for the recited composition.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784